Case: 1:18-cv-06951 Document #: 121-1 Filed: 05/12/21 Page 1 of 3 PageID #:4035




                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION


AFSHIN ZARINEBAF, ZACHARY                         ) Case No. 1:18-cv-06951
CHERNIK, and JOAN MEYER, individually             )
and on behalf of a class of similarly situated    )
                                                  )
individuals,                                      ) Honorable Virginia M. Kendall
                                                  )
                            Plaintiffs,           )
       v.                                         )
                                                  )
CHAMPION PETFOODS USA INC. and                    )
CHAMPION PETFOODS LP,                             )
                                                  )
                                                  )
                            Defendants.           )

 INDEX OF EXHIBITS TO DEFENDANTS CHAMPION PETFOODS USA INC. AND
      CHAMPION PETFOODS LP’S STATEMENT OF MATERIAL FACTS


EXHIBIT NO.                                  DESCRIPTION
     1            Declaration of Chinedu Ogbonna, and Ex. A and B thereto
       2          Deposition of Peter Muhlenfeld dated December 4, 2018 (“Muhlenfeld Dep.
                  Vol. 1”) (excerpts)
       3          Declaration of Jeff Johnston
       4          Declaration of Christopher Milam
       5          Plaintiff Chernik’s Response to Champion’s First Set of Interrogatories
       6          Deposition of Plaintiff Zachary Chernik (excerpts)
       7          Plaintiff Zarinebaf’s Response to Champion’s First Set of Interrogatories
       8          Deposition of Plaintiff Afshin Zarinebaf (excerpts), and Ex. 3 thereto
       9          Plaintiff Meyer’s Response to Champion’s First Set of Interrogatories
      10          Deposition of Plaintiff Joan Meyer (excerpts), and Ex. 3 thereto
      11          Expert Report of Dr. Robert H. Poppenga
      12          Deposition of Peter Muhlenfeld dated November 13, 2018 (“Muhlenfeld
                  Dep. Vol. 2”) (excerpts)
      13          Deposition of Jeff Johnston dated November 29, 2018 (excerpts)
      14          Expert Rebuttal Report of Dr. Robert H. Poppenga


                                              1
Case: 1:18-cv-06951 Document #: 121-1 Filed: 05/12/21 Page 2 of 3 PageID #:4036




     15        Deposition of Sean Callan dated May 9, 2019 (“Callan Dep. Vol. 1”)
               (excerpts)
     16        Deposition of Dr. Gary Pusillo dated April 26, 2019 (“Pusillo Dep. Vol. 1”)
               (excerpts)
     17        Deposition of Dr. Gary Pusillo dated May 31, 2019 (“Pusillo Dep. Vol. 2”)
               (excerpts)
     18        Deposition of Kenneth Gilmurray dated July 2, 2019 (excerpts), and Ex. 18,
               19, 21 thereto
     19        Deposition of Jim Wagner dated April 3, 2019 (excerpts), and Ex. 4 thereto
     20        Deposition of Erik Flakstad dated December 7, 2018 (excerpts)
     21        Declaration of Gayan Hettiarachchi filed in Weaver v. Champion Petfoods
               USA Inc., Case No. 2:18-cv-1996-JPS (E.D. Wis.) [ECF No. 111-4], and
               Ex. A thereto
     22        CPF2118823-24, Texas A&M Veterinary Medical Diagnostic Laboratory
               Pentobarbital Test Results
     23        Deposition of Sean Callan dated August 20, 2019 (“Callan Dep. Vol. 2”)
               (excerpts)
     24        FDA, Questions and Answers: Evanger’s Dog and Cat Food (webpage
               archived on Feb. 7, 2019)
     25        Deposition of Gary Pusillo dated September 12, 2019 (“Pusillo Dep. Vol.
               3”) (excerpts)




                                          2
 Case: 1:18-cv-06951 Document #: 121-1 Filed: 05/12/21 Page 3 of 3 PageID #:4037




Dated: May 12, 2021                        s/ David A. Coulson
                                           David A. Coulson (ARDC #6199911)
                                           Jessica J. Fishfeld (ARDC #6313149)
                                           Jared R. Kessler (pro hac vice)
                                           Robert S. Galbo (pro hac vice)
                                           Elisa H. Baca (pro hac vice)
                                           GREENBERG TRAURIG P.A.
                                           333 S.E. 2nd Avenue, Suite 4400
                                           Miami, FL 33131
                                           Tel: (305) 579-0754
                                           Fax: (305) 579-0500
                                           Email: coulsond@gtlaw.com
                                           johnsonj@gtlaw.com
                                           kesslerj@gtlaw.com
                                           galbor@gtlaw.com
                                           bacae@gtlaw.com

                                           Francis A. Citera (ARDC # 6185263)
                                           GREENBERG TRAURIG LLP
                                           77 West Wacker Drive, Suite 3100
                                           Chicago, IL 60601
                                           Tel: (312) 456-8400
                                           Fax: (312) 456-8435
                                           Email: citeraf@gtlaw.com

                                           Rick L. Shackelford, Esq. (pro hac vice)
                                           GREENBERG TRAURIG LLP
                                           1840 Century Park East, Suite 1900
                                           Los Angeles, CA 90067
                                           Tel: (310) 586-3878
                                           Fax: (310) 586-7800
                                           Email: shackelfordr@gtlaw.com

                                           Attorneys for Defendants
                                           Champion Petfoods USA Inc. and
                                           Champion Petfoods LP




                                       3
